550 P.2d 1385 (1976)
Robert N. ASHLEY, Appellant,
v.
William FLETCHER, Respondent.
Supreme Court of Oregon.
Argued and Submitted June 8, 1976.
Decided June 24, 1976.
Dean M. Alexander, Portland, argued the cause and filed a brief for appellant.
Ridgway K. Foley, Jr., Portland, argued the cause for respondent. With him on the brief were Souther, Spaulding, Kinsey, Williamson & Schwabe and Kenneth E. Roberts, Portland.
Before DENECKE, C.J., and McALLISTER, O'CONNELL, HOLMAN, HOWELL and BRYSON, JJ.
PER CURIAM.
The plaintiff alleged in his complaint that the defendant breached his contract to perform architectural services by failing to supervise construction, failing to make *1386 inspections, etc. Plaintiff contends the six-year statute of limitations applicable to breaches of contract (ORS 12.080) should apply. The trial court held the two-year statute (ORS 12.110), applicable to injuries to the rights of another not arising on contract, applied. Its decision was in accord with our decision in Bales for Food v. Poole, 246 Or. 253, 424 P.2d 892 (1967), in which we examined and rejected a contention similar to that now advanced by plaintiff.
Affirmed.